Case 9:18-cv-81258-DMM Document 40 Entered on FLSD Docket 12/20/2018 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                            CASE NO.: 9:18-cv-81258-MIDDLEBROOKS


  JUDITH MARILYN DONOFF
  on behalf of herself and all others
  similarly situated,

            Plaintiffs,

  v.                                                                   CLASS ACTION

  DELTA AIR LINES, INC.,

        Defendant.
  ____________________________________/

                                     JOINT DISCOVERY PLAN

            Plaintiff Judith Marilyn Donoff (“Plaintiff”) and Defendant Delta Air Lines, Inc.

  (“Delta”) (collectively, the “Parties”) held a Rule 26(f) Conference on December 17, 2018,

  pursuant to S.D. Fla. L.R. 16.1 and 26.1, the Federal Rules of Civil Procedure, and the Court’s

  December 11, 2018 Order [ECF No. 35]. The Parties conferred and jointly developed the

  following proposed Discovery Plan.

       I.   Information Required by Local Rule 16.1 and the Court’s Pretrial Scheduling
            Order [ECF 35]

            A. Estimated valuation of the case;

            Absent discovery from Delta and third parties, Plaintiff cannot reasonably estimate the

  total value of the case. However, based on Plaintiff’s early prediction, the value of the case if

  Plaintiff prevails on all of her claims is likely to be between $450 million – $600 million.

            As demonstrated in Delta’s Motion to Dismiss, Delta believes that Plaintiff’s Amended

  Complaint fails to state a claim on which relief can be granted. To the extent any of Plaintiff’s



                                                   1
Case 9:18-cv-81258-DMM Document 40 Entered on FLSD Docket 12/20/2018 Page 2 of 6



  claims survive Delta’s Motion to Dismiss, Delta believes the claims will be subject to dismissal

  on summary judgment. Delta accordingly estimates the value of the case to be $0.

            B. The date for exchanging initial disclosures pursuant to Rule 26(a)(1);

            Plaintiff served her initial disclosures pursuant to Rule 26(a)(1) on November 26, 2018.

  Delta served its initial disclosures on November 30, 2018.

            C. The subjects on which discovery may be needed;

            Discovery may be needed on, among other things:

               i.   The contract(s) between Delta and Allianz whereby Delta makes available to its

                    customers the option to purchase travel insurance policies on its website, and the

                    negotiation of that/those contract(s);

              ii.   The compensation Delta receives under its contract with Allianz;

             iii.   How travel insurance is marketed on Delta’s website;

             iv.    Delta’s compliance with state laws governing the business of insurance;

              v.    The circumstances of Plaintiff’s purchase of travel insurance from Allianz

                    through Delta’s website;

             vi.    Class certification issues, including adequacy of the class representative;

            vii.    Plaintiff’s and the putative class’ alleged damages; and

            viii.   Expert discovery.

            D. Proposals for the simplification of issues, and limitation of discovery on
               particular issues through stipulation;

            The Parties agree to cooperate on the simplification of issues. The Parties are unable to

  determine, at this time, whether they will be able to limit discovery through stipulation on certain

  issues.




                                                      2
Case 9:18-cv-81258-DMM Document 40 Entered on FLSD Docket 12/20/2018 Page 3 of 6



         E. What document discovery is needed;

         Document discovery will likely be needed on the subjects outlined above in Section C.

         F. Whether discovery should be conducted in phases;

         Delta proposes that initial discovery be limited to class certification issues until a ruling is

  made on Delta’s Motion to Dismiss. Plaintiff does not agree with this proposal.

         G. Whether the parties expect to have disclosure, discovery, or preservation of
            electronically stored information, and (a) the main information and documents
            sought; (b) the expected costs of e-discovery; and (c) whether alternatives to e-
            discovery are possible;

         The parties expect to have discovery of electronically stored information (“ESI”).

  Plaintiff seeks ESI from Delta in the form of, inter alia, internal documents and correspondence

  related to the negotiation of Delta’s contract(s) with Allianz, the marketing of travel insurance

  policies on Delta’s website, and communications between Delta and Allianz. It is unlikely that

  any alternative to e-discovery is possible in this case. To facilitate efficiency in the discovery

  and production of ESI, the parties will meet and confer on the topics included in the Court’s ESI

  checklist to attempt to agree on an ESI protocol to govern discovery in this case.

         H. What individuals each side intends to depose;

         At this time, Delta intends to take the deposition of Plaintiff, Marilyn Donoff. Delta also

  intends to take the deposition of any expert witness disclosed by Plaintiff.

         At this time, Plaintiff intends to take the depositions of: (1) Elmar Trust; (2) A Delta

  30(b)(6) representative; (3) Marla Johnson; (4) An Allianz 30(b)(6) representative; and (5) the

  individual(s) at Allianz with responsibility for the relationship with Delta.

         The Parties reserve the right to take additional depositions, should the need arise during

  discovery.




                                                    3
Case 9:18-cv-81258-DMM Document 40 Entered on FLSD Docket 12/20/2018 Page 4 of 6



         I. Any issues about claims of privilege or of protection as trial-preparation
            materials, including—if the parties agree on a procedure to assert these claims
            after production—whether to ask the court to include their agreement in an
            order under Federal Rule of Evidence 502;

         The Parties have moved for entry of a Stipulated Protective Order, including protections

  under Federal Rule of Evidence 502, which the Court entered on December 13, 2018 [ECF No.

  36].

         J. What changes should be made in the limitations on discovery imposed by the
            Federal Rules of Civil Procedure or the Local Rules;

         The Parties do not anticipate, at this time, any need to change the limitations on discovery

  imposed by the Federal or Local Rules, but the Parties reserve the right to request changes or

  modifications as the need arises.

         K. Whether early mediation or a settlement conference with a Magistrate Judge
            prior to the close of discovery would be helpful;

         It is too early to predict whether an early mediation or settlement conference would be

  helpful. However, the Parties will make every reasonable effort to attempt to settle this matter

  and will advise the Court promptly should this matter settle.




                                                  4
Case 9:18-cv-81258-DMM Document 40 Entered on FLSD Docket 12/20/2018 Page 5 of 6



  Dated: December 20, 2018                     Respectfully submitted,


  /s/ Alec H. Schultz__________                /s/ Lazaro Fernandez, Jr.
  Scott B. Cosgrove                            Lazaro Fernandez, Jr.
  Florida Bar No. 161365                       Fla. Bar No. 716545
  Alec H. Schultz                              Email: lfernandez@stackfernandez.com
  Florida Bar No. 35022                        Denise B. Crockett
  John R. Byrne                                Email: dcrockett@stackfernandez.com
  Florida Bar No. 126294                       Fla. Bar No. 327913
  Jeremy L. Kahn                               STACK FERNANDEZ & HARRIS, P.A.
  Fla. Bar No. 105277                          1001 Brickell Bay Drive, Suite 2650
  LEON COSGRIVE, LLP                           Miami, Florida 33131
  255 Alhambra Circle, Suite 800               phone: (305) 371-0001
  Coral Gables, Florida 33134                  Attorneys for Defendant, Delta Air Lines, Inc.
  Tel: 305.740.1975
  Email: scoscrove@leoncosgrove.com            -and-
  Email: aschultz@leoncosgrove.com
  Email: jbyrne@leoncosgrove.com
  Email: jkahn@leoncosgrove.com

  Paul J. Geller, Esq.                         Gayle I. Jenkins, Esq.
  Florida Bar No. 984795                       Email: gjenkins@winston.com
  Stuart A. Davidson, Esq.                     WINSTON & STRAWN LLP
  Florida Bar No. 84824                        333 South Grand Avenue, 38th Floor
  Jason H. Alperstein, Esq.                    Los Angeles, CA 90071-1543
  Florida Bar No. 64205                        Tel: (213) 615-1863
  ROBBINS GELLER RUDMAN                        Attorneys for Defendant, Delta Air Lines, Inc.
    & DOWD LLP
  120 East Palmetto Park Road, Suite 500       -and-
  Boca Raton, FL 33432
  Telephone: 561-750-3000                      David L. Balser, Esq.
  Fax: 561-750-3364                            Email: dbalser@kslaw.com
  Email: pgeller@rgrdlaw.com                   KING & SPALDING LLP
  Email: sdavidson@rgrdlaw.com                 1180 Peachtree Street
  Email: jalperstein@rgrdlaw.com               Atlanta, GA 30309
  Counsel for Plaintiff and the Class          Tel: (404) 572-4600
                                               Attorneys for Defendant, Delta Air Lines, Inc.

                                               -and-

                                               Julia C. Barrett, Esq.
                                               Email: jbarrett@kslaw.com
                                               KING & SPALDING LLP
                                               500 W. 2nd Street
                                               Suite 1800



                                           5
Case 9:18-cv-81258-DMM Document 40 Entered on FLSD Docket 12/20/2018 Page 6 of 6



                                           Austin, TX 78701
                                           Tel: (512) 457-2053
                                           Attorneys for Defendant, Delta Air Lines, Inc.




                                       6
